Case 1:19-cr-00463-DLC ‘Document 7 Filed 02/06/20 Page 1 of 1
AQ 472 (Rev. 3/86) Order of Detention Pending Trial _.

¢, Mnited States District Cort

DISTRICT OF

 

 

 

UNITED STATES OF AMERICA ;
ORDER OF DETENTION PENDING TRIAL

Vo:
Emiliane Bombe Case Number: id C& 463 (DLC)

Defendant
/ In accordance with the Ball Reform Act. 18 U.S.C.§3142(f}, a detention hearing has been held. | conclude that the following facts
require the detention of the defendant pending trial In this case. .
Part I - Findings of Fact

L] (} The defendant Is charged with an offense described in 18 U.S.C.§3142(f)(1} and has been convicted of a (faderal
offense} (state or local offense that would have been a federal offense if a circumstance giving rise to federal jurisdiction had

existed) that is

[] a crime of viclence as defined in 18 U.S.C.§3156(a) (4).
[_] an offense for which the maximum sentence is fe Imprisonment or death.

L] an offense for which the maximum term of imprisonment of ten years or more Is prescribed In ———___
*

a felony that was committed after the defendant had been convicted of two or more prlor federal offenses described in 16
U.S.C.§31421f) (1}(A}-(C}. or comparable state or local offenses. .
{2} The offense-described In finding (1} was committed while the defendant was on release pending trial for a federal. state or local

offense.
{3} Aperlod of not more than five years has elapsed since the (date of conviction) {release of the defendant from imprisonment) for

the offense deseribed In finding (1}- . .
(4) Findings Nos. (1}.(2) and (3) establish a rebuttable presumption that no condition or combination of conditions will reasonably
assure the safety of (anjother person{s} and the community. | further find that the defendant has not rebutted this

presumption.

 

Alternate Findings (A)
(1) There is probable cause to believe that the defendant has committed an offense

Oo ooo

 

["] for which a maximum term of imprisonment of ten years or more Is prescribed tn

[] under 18 U.S.C.§924(c).

(2) The defendant has not rebutted the prasumption established by finding 1 that no condition or combination of conditions will
reasonably assure the appearance of the defendant as required and the safety of the community.

aa Alternate. Findings (B) (i aa
a There Is a serious risk that the defendant will not appear. COU SSC Sere CEN ns

There is a serlous risk that the defendant will endanger the safety of another person anid fern nity. | }
; baad Ty oat aa

ad

O

 

 

   

.
Say OPS ey ATE A EOS Ee oy
en eS ey ot ES

TCR fe
ij CATE FEE

 

 

 

 

 

 

; t=
Part II - Written Statement of Reasons for Detention a .
I find that the credible testimony and information submitted at the hearing establishes by (clear and convincirig’ evidendeyta -

preponderance of the evidence) that

i i

 

 

 

 

Part III - Directions Regarding Detention

The defendant Is committed to the custody of tha Attorney General or his designated representative for confinement In a corrections
facillty separate, to the extent practicable, from persons awalting or serving sentences or belng held In custody pending appeal. The
defendant shail be afforded a reasonable opportunity for private consultation with defense counsel. On order of a court of the United States
of on request of an attorney for the Government. the person in charge of the corrections facllity shall deliver the defendant to the United
States marshal for the purpose of an appearance in connection with a court proceeding.

Dated: 2/6 Jap
/

   
    

Signature of Judicial Officer

Che W6.D.o.

Denis
|” Name and Title of Judicial Officer

“insert as applicable: {a} Controtled Substances Act (21 U.S.C. §801 et seq. ); (b) Gontrotled Substances Import and Export Act (27 U.S.C. §951 et seq. }; or
tc) Section 1 of Act of Sept. 15, 1980 {2t U.S.C. §955a).

 

 

 
